DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-9 in the reply filed on 04/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beheermaatschappij EP0475489.
Claim 8, Beheermaatschappij discloses an assembly (Fig.1; col.1:1-8 and col 2:54 to col 3:20) configured to manage a flow of storm water that enters a drainage system of a roof (Fig. 1), the assembly comprising: a plurality of substantially horizontally extending layers (1, 2, 3, 4, 5, 9, 10 - see horizontally extending layers; col 2:54 to col 3:20; col 3: 21-26), those layers comprising: a solar panel support layer (2, Fig. 1), a retention layer (3, 4, Fig. 1), a friction layer (5, 9, 10, Fig. 1; col 3:21-26), the friction layer comprised of a top sheet (9, Fig. 1; col 3: 21-26) and a bottom sheet (10, Fig. 1; col 2: 21-26) joined by a plurality of pliable threads (5, Fig. 1; col 3: 21-26), the bottom sheet and top sheet comprising a woven synthetic polymeric material (9, 10, Fig. 1; col 3: 21-26); and further appreciates a woven synthetic polymer material (5, Fig. 1; col 2: 9-20); but does not specifically teach a plurality of substantially vertically-oriented pliable threads; and the bottom and top sheet comprising a woven synthetic polymeric material. 
While Beheermaatschappij does not specifically teach the bottom and top sheet comprising a woven synthetic polymeric material, Beheermaatschappij does teach a woven synthetic material for the threads material, and accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have utilized routine experimentation and various engineering design choices to have applied the same material for the bottom and top sheets, in order to have allowed for a more efficient and inexpensive manufacturing process by utilizing the same base material for the different sections. 
Additionally, while Beheermaatschappij does not specifically teach the threads being vertically oriented, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at vertically-oriented threads for Beheermaatschappij 's friction layer, in order to have allowed for a more ideal and effective draining layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beheermaatschappij EP0475489 as applied to claim 8 above, in view of Funke EP0875637.
Claim 9, Beheermaatschappij discloses the assembly of claim 8, further comprising a detention layer (1, Fig. 1), and further appreciates smaller vertical flow resistance and 
detention layer having a small vertical flow resistance and a large horizontal flow resistance, and further comprising a vertical polymeric honeycomb structure.
Funke before the effective filing date discloses an assembly (Fig. 1, 3, 19) configured to manage a flow of storm water that enters a drainage system of a roof (Fig. 1), the assembly comprising: a plurality of substantially horizontally extending layers (4, 5, 6, 14, 23, 25, Fig. 1, 3, 6, 12, 19, 20), those layers comprising: a vegetation layer (7, 23, 44, Fig. 1, 3, 19, 20), a detention layer (14, 25, 43, Fig. 1, 2a, 3, 4, 6, 19), and a friction layer (4, 5, 6, Fig. 1, 3, 12, 19); the detention layer having a small vertical flow resistance and a large horizontal flow resistance (14, 25, Fig. 1, 2a, 3, 4, 6, 19), and further comprising a vertical polymeric honeycomb structure (14, 25, Fig. 1, 2a, 3, 4, 6, 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the detention layer of Beheermaatschappij 's assembly by employing the honeycomb grid structure taught by Funke, in order to have allowed for better retention of the nutrient substrate on sloped rooftops, while also offering greater protection from environmental factors.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633